DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 10 February 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-20 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucci et al. (Back Enhanced Heterostructure with INterDigitated contact –  BEHIND – solar cell).
Referring to Claim 12, Tucci teaches in Figure 1 for example, a semiconductor device (solar cell) comprising: a semiconductor substrate (c-Si); and a passivating electrical contact on the semiconductor substrate (p c-Si substrate), wherein the passivating electrical contact comprises an amorphous silicon-containing layer (i a-Si:H layer) on the semiconductor substrate (c-Si) and a metal silicide layer (CrSi) on the amorphous silicon-containing layer (i a-Si:H layer).
Referring to Claim 13, Tucci further teaches wherein the passivating electrical contact further comprises a metal layer (Cr, Ag and/or Al) on the metal silicide layer (CrSi).
Referring to Claim 14, Tucci further teaches wherein the amorphous silicon-containing layer (i a-Si:H) comprises amorphous silicon (i a-Si), 
Referring to Claim 15, Tucci further teaches wherein the metal silicide layer (CrSi) comprises a transition metal (Cr).
Referring to Claims 16 and 17, according to the applicant, when the substrate is p-type and the metal silicide has a high work function (induces p-type region) it may form an accumulation; and when the substrate is n-type and the metal silicide has a 
Referring to Claim 18, Tucci further teaches wherein the semiconductor device is a photovoltaic cell (solar cell).
Referring to Claim 19, Tucci further teaches wherein the amorphous silicon-containing layer is intrinsic (i a-Si:H).
Referring to Claim 20, Tucci further teaches wherein the semiconductor substrate is crystalline (c-Si; Introduction; Device Fabrication; crystalline silicon wafer).

Allowable Subject Matter
Claims 1-11 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of performing an annealing process at a temperature within a range of 70° C to 200° C, thereby inducing a silicidation reaction between the first layer and the second layer and forming a third layer comprising a metal silicide in electrical contact with the substrate, resulting in a remaining part of the first layer being 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896